DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment
Noted that this Examiner’s Amendment is a replacement for the previous Examiner’s Amendment Action mailed out 03/14/2020, which should be disregarded due to errors therein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 08/18/21.

The application has been amended as follows: 
1. (Currently Amended) An automatic fluid injection device comprising: 
a body that is fastened to a support for coming into contact with an injection zone, said body containing one or more fluid reservoirs each containing an injection piston; a needle assembly including an injection needle for penetrating into the injection zone; and an injection mechanism; said injection mechanism comprising an actuator cap containing an expandable material, and a heater the expandable material to expand so as to move said piston in said reservoir, and thus inject a fluid into said injection zone through said injection needle, wherein said expandable material comprises thermally expandable microspheres.  
3. (Currently Amended) A device according to claim 2, wherein after heating said hollow microscopic thermoplastic spheressaid hollow microscopic thermoplastic spheres expand and are subjected to a transformation into a gas phase, so that said thermally expandable microspheres a range of five times to seventy times of an original volume of said thermally expandable microspheres.  
7. (Currently Amended) A device according to claim 1, wherein said body includes a plurality of reservoirs
8. (Currently Amended) A device according to claim 7, wherein 
9. (Currently Amended) A device according to claim 7, wherein 
10. (Currently Amended) A device according to claim 1, including power supply
11. (New) A device according to claim 10, wherein the power supply is a rechargeable battery. 
12. (New) A device according to claim 1, wherein the body includes three reservoirs.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an automatic fluid injection device including: a body fastened to a support for coming into contact with an injection zone, the body containing one or more fluid reservoirs each containing an injection piston; a needle assembly including an injection needle for penetrating into the injection zone; and an injection mechanism. The injection mechanism having an actuator cap containing an expandable material, and a heater mechanism for heating the expandable material, thus causing it to expand so as to move the piston in the reservoir, and thus inject the fluid into the injection zone through the injection needle. The expandable material has thermally expandable microspheres.
The closet prior art of record is Maus et al. (US 5,222,362), Freyman et al. (US 7,686,788) however these references do not disclose the device as claimed or described above.
Maus discloses an automatic fluid injection device (abstract, claims 1-7, Figs. 1-10) comprising: 
a body (syringe body) that is fastened to a support for coming into contact with an injection zone ( to IV, in Fig. 5), said body containing one or more fluid reservoirs (48 in Fig. 1A, or 218 in Fig. 2A, or in Fig. 5) each containing an injection piston (20 in Fig. 1A, or 220 in Fig. 2A); 
a needle assembly including an injection needle (a needle connects to element 19 in Fig. 1A, or to IV, in Fig. 5) for penetrating into the injection zone; and 
an injection mechanism; said injection mechanism comprising an actuator cap (22 in Fig. 1A, or 222 in Fig. 2A) containing an expandable material 32 (isothermal material 32, col.  5, line 50- col. 6, line 68; or paraffin or other thermal expansion material, col. 7, lines 35-40), 
and a heater (52 in Fig. 1B, or 225 in Fig. 2A) for heating said expandable material, thus causing the expandable material to expand so as to move said piston in said reservoir, and thus inject a fluid into said injection zone through said injection needle.
Maus fails to disclose that said expandable material comprises thermally expandable microspheres.  
Freyman discloses a fluid injection device, in Figs. 14-15 (but not an automatic fluid injection device) comprising: 
a body 20 that is fastened to a support (can have a strap or an adhesive layer being attached to the device for securing) for coming into contact with an injection zone (via a needle 50), said body containing one or more fluid reservoirs 40c; a needle assembly including an injection needle 50 for penetrating into the injection zone; and an injection mechanism (30d & 17); said injection mechanism comprising an actuator cap 30d (a sleeve covering inside the housing 30d) containing an expandable material, and a heater (a member 30d is activated by a heated substance..., an electrical resistive heating element could be used to generate an increase in the transition temperature of member 30d is attained, col. 5, lines 37-41) for heating said expandable material, thus causing the expandable material to expand so as to move said piston in said reservoir, and thus inject a fluid into said injection zone through said injection needle.
Freyman fails to disclose that the reservoir containing an injection piston; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783